Citation Nr: 1023056	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1975 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
heart condition.  At the time of the January 2004 rating 
decision, service connection was not yet granted for bipolar 
disorder, and the Veteran had not yet asserted entitlement to 
service connection for a heart condition as secondary to 
bipolar disorder.  By his October 2004 Substantive Appeal, 
the Veteran asserted entitlement to service connection for a 
heart condition to include as secondary to bipolar disorder 
and by an August 2009 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
bipolar disorder, effective May 22, 2003. 

Most recently, in November 2009, the Board remanded this case 
for additional development.  The file has now been returned 
to the Board for further consideration.


FINDING OF FACT

The Veteran has not demonstrated a heart condition.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by 
service, including service-connected bipolar disorder.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a July 2003 letter, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA treatment records, obtain service records, and 
obtain private treatment reports as indicated.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in a November 
2007 letter.  While the November 2007 letter was sent after 
the initial adjudication of the claim, the preponderance of 
the evidence is against the claim, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson.

The purpose behind the notice requirement has been satisfied 
and the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in December 2009 
and an adequate opinion as to his claim was obtained.    

In this case, the Veteran's service, VA, and private 
treatment records relevant to the issue on appeal have been 
requested or obtained.  In addition, the records upon which 
the Veteran's determination for Social Security disability 
benefits was based were obtained.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1131 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.     
§ 1131.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, there is no current medical evidence showing a 
diagnosis of a heart condition.  As there is no evidence 
establishing a current diagnosis of a heart condition, there 
cannot be a discussion as to whether there exists a medical 
nexus between military service, including service-connected 
bipolar disorder, and a heart condition.  Thus, service 
connection for the same is not warranted.

In his May 2003 claim, the Veteran asserted entitlement to 
service connection for a heart condition.  At the time of his 
October 2004 Substantive Appeal, the Veteran asserted 
entitlement to service connection for a heart condition, to 
include as secondary to bipolar disorder.  The Veteran has 
not offered any statements or arguments on his behalf related 
to his claimed heart condition.
The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

Service treatment records dated on a number of occasions from 
January 1976 to August 1976 indicate that the Veteran 
complained of chest pain around the ribs and was diagnosed 
with costochondritis and muscle strain.  No abnormalities of 
the heart were diagnosed during such treatment.  On one 
occasion in February 1976 the Veteran was diagnosed with 
fright after reporting that his heart was beating fast after 
he was thrown out of his bed.  The Veteran underwent physical 
examination in April 1977 after a motor vehicle accident and 
his cardiovascular system was unremarkable.  At the time of 
his March 1981 separation examination, no abnormalities of 
the heart were found on physical examination.  The Veteran's 
chest x-ray revealed hilar regions that were slightly 
prominent, bilaterally.  The examiner noted that such may be 
a normal variation for the Veteran but that hilar adenopathy 
couldn't be completely ruled out.  Report of Medical History, 
dated at that time and completed by the Veteran, indicates 
that he specifically denied chest pain, shortness of breath, 
or heart trouble.

In the years preceding the Veteran's claim of entitlement to 
service connection for a heart condition, he sought VA and 
private health care for a number of conditions.  Of 
significance are instances of treatment wherein the condition 
of the Veteran's heart was noted.  

A private chest x-ray administered in September 1989 as part 
of a worker's compensation claim for a back injury revealed 
normal results.  VA treatment records dated in February 1993 
indicate that the Veteran complained of chest pain for 90 
minutes and was diagnosed with was anxiety-related chest 
pain.  At that time, a chest x-ray revealed no significant 
abnormalities, while an electrocardiogram (ECG) showed normal 
sinus rhythm.  However, a notation on the ECG report 
described these results as "abnormal" and noted the presence 
of "prolonged QT."  VA treatment records dated in June 1995 
indicate that the Veteran underwent a cardiac evaluation and 
Holter monitor findings showed sinus rhythm with heart rate 
between 74-130 beats per minute with occasional isolated 
multifocal premature ventricular contractions and "very rare" 
isolated premature atrial contractions.

On VA examination in December 2009 the examiner noted the 
Veteran's in-service history of chest pain and resolved 
costochondritis.  He noted that the Veteran's 1993 and 1995 
treatment records indicated that his claimed chest pain was 
non-cardiac in nature.  The examiner noted the Veteran's 
previous cardiac evaluation including an ECG and Holter 
monitor and reported that since the time of such evaluation, 
the Veteran has not demonstrated any symptoms of a coronary 
disease or cerebrovascular accident.  He noted the Veteran's 
history of pleuritic chest pain and palpitation with anxiety, 
as well as his treatment for hypertension.  The examiner 
noted the Veteran's history of fatigue, dyspnea, and non-
anginal chest pain.  He reported that the Veteran's medical 
history did not include any evidence of:  myocardial 
infarction; rheumatic fever; hypertensive heart disease; 
heart rhythm disturbance; congestive heart failure; or other 
heart disease.          

On physical examination in December 2009, the Veteran 
demonstrated normal heart size, sounds, and rhythm, without 
abnormal breath sounds, distress, or pain on palpation over 
the rib cage.  The examiner reported that there was 
insufficient evidence, based on the entire data before him, 
to support the conclusion that the Veteran had a cardiac 
condition, past or present.  He reported that the Veteran did 
not have a cardiac condition at the time of discharge from 
service.  The examiner reasoned that the March 1981 chest x-
ray revealing mild hilar lymphadenopathy was not an 
indication of any form of heart disease, as such represented 
lymph node enlargement as part of a normal variant or 
infection.  He further reasoned that because the Veteran's 
subsequent chest x-ray revealed normal results, the likely 
etiology of the lymph node enlargement shown in March 1981 
was infection.  The examiner reported that the Veteran's 
chest pain in 1993 was related to a resolved musculoskeletal 
condition, and his 1993 ECG findings showing minimal QT 
prolongation was a normal and operator-dependent variable.  
The examiner reported that the Veteran's 1995 Holter monitor 
results revealing premature ventricular contraction was a 
normal variant.  The examiner also opined that the Veteran's 
dyspnea with pleuritic chest pain is pulmonary in nature.  
The examiner reasoned that such was due to the Veteran's 
extensive tobacco history.  

The Board notes that during numerous instances of treatment, 
both preceding and during the appellate period, physical 
examination of the Veteran's heart showed regular rate and 
rhythm without evidence of murmurs, gallops, or rubs, or was 
otherwise unremarkable.  The treatment records associated 
with the claims file are silent for any diagnosis of a heart 
condition.  Thus, despite a VA examination wherein the 
examiner noted and considered all relevant medical history as 
to the Veteran's heart, there remains no evidence of a 
current heart condition. 

The evidence of record indicates that the Veteran was treated 
on a number of occasions during and subsequent to service for 
chest pain.  However, the evidence of record, including 
report of VA examination in December 2009, is silent for a 
diagnosis of a heart condition.  The Veteran's chest pain, if 
such had occurred during the appellate period, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Assuming arguendo that the Veteran demonstrated a heart 
condition during the appellate period, there is no medical 
evidence of record to support a conclusion that a heart 
condition is related to service, including service-connected 
bipolar disorder.  










(CONTINUED ON THE NEXT PAGE)
As a threshold matter, per 38 U.S.C.A. § 1131, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.


ORDER

Service connection for a heart condition, to include as 
secondary to service-connected bipolar disorder, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


